THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST FOR AN OPINION REGARDING THE LEGALITY OF AN EMPLOYMENT CONTRACT WHICH CONTAINS A NON-COMPETITION OR RESTRAINT OF TRADE CLAUSE. ATTORNEY GENERAL LOVING HAS ASKED THAT I RESPOND TO YOUR REQUEST.
ANY EVALUATION OF THE LEGALITY OF A NON-COMPETITION CLAUSE IN AN EMPLOYMENT CONTRACT MUST TURN ON THE PRECISE LANGUAGE OF THE AGREEMENT AND THE FACTS SURROUNDING THE FORMATION OF THAT AGREEMENT, AND SO IS BEST LEFT TO THE FACT FINDING FUNCTION OF THE JUDICIARY. THE OFFICE OF THE ATTORNEY GENERAL IS NOT AUTHORIZED TO ISSUE OPINIONS ON MATTERS OF FACT, BUT RATHER LAW ONLY (74 O.S. 18B(E)). NEVERTHELESS, THE STATUTES IN OKLAHOMA ARE RATHER DEFINITIVE IN THIS AREA, 15 O.S. 217/15 O.S. 218/15 O.S. 219 I HAVE ATTACHED A COPY OF THESE STATUTES FOR YOUR EVALUATION.
ALTHOUGH I CANNOT RENDER AN OPINION AS TO THE LEGALITY OF THE CONTRACT WHICH YOU INCLUDED IN YOUR OPINION REQUEST, IT IS CLEAR FROM THE STATUTES THAT NON-COMPETITION CLAUSES WHICH RISE TO LEVEL OF A RESTRAINT OF TRADE WILL ONLY BE UPHELD WHEN THE GOOD-WILL OF A BUSINESS IS BEING SOLD (PURSUANT TO 15 O.S. 218) OR WHEN A PARTNERSHIP IS BEING DISSOLVED (PURSUANT TO 15 O.S. 219).
(REBECCA RHODES)